Case 8:18-cv-01047-WFJ-AEP Document 44 Filed 05/28/19 Page 1 of 2 PageID 1103



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

LEXMARK INTERNATIONAL, INC.,

                      Plaintiff,

v.                                              Case No. 8:18-cv-01047-EAK-AEP

UNIVERSAL IMAGING INDUSTRIES,
LLC,

                      Defendant.


                                   NOTICE OF APPEARANCE

              TO: The Clerk of Court and all parties.

       I, WOODROW H. POLLACK, am admitted or otherwise authorized to practice in this

Court and I appear in the case as co-counsel for Defendant, Universal Imaging Industries, LLC.

                                            /s/ Woodrow H. Pollack
                                            Woodrow H. Pollack
                                            Florida Bar No.: 26802
                                            Shutts & Bowen, LLP
                                            4301 W Boy Scout Blvd
                                            Suite 300
                                            Tampa, FL 33607
                                            (813) 463-4894
                                            (813) 227-8234 (facsimile)
                                            wpollack@shutts.com

                                            Attorney for Plaintiff
Case 8:18-cv-01047-WFJ-AEP Document 44 Filed 05/28/19 Page 2 of 2 PageID 1104



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 28, 2019 a true and correct copy of the foregoing was
filed electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent via e-mail to all parties by operation of the Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the Court’s CM/ECF System.


                                              /s/ Woodrow H Pollack
                                              Woodrow H. Pollack




                                                 2
